1                                                                The Honorable Barbara J. Rothstein
2

3

4

5                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
6
     CONNIE HARRIS, KRISTI SCOCCO,                  Case No.: 2:19-cv-291-BJR
7    SUSAN SARTAIN, MARY MIHOVILICH,
     DAVID ASUNCION, BRIAN JAEGER,                  SECOND STIPULATION &
8    JUDY JAEGER, MARY CANTU,                       ORDER ON AMENDED PLEADING
     KRISTEN WEISE, KATRINA JOHNSON,                DEADLINE
9    CATHERINE CLEMENS, MARK
     MILLER, MARY MIOTKE, DALE                      Noted for Hearing:
10   DOYON, AARON HEINTZMAN, SARA
     MCNAMARA, ERIN BAST, and MARIA                 August 1, 2019
11   SAGISI GEISS, as individuals,
12                Plaintiffs,
             v.
13
     U.S. BANKCORP, BANK OF AMERICA,
14   N.A., & KEYCORP, national banking
     associations,
15
                   Defendants.
16

17                                             Stipulation
18           The parties, through their respective counsel, hereby STIPULATE and AGREE as
19   follows:
20           1.    On or about February 28, 2019, Plaintiffs filed their Complaint in this matter, Case
21   No. 2:19-cv-291-BJR. (Dkt. #1.)
22           2.    On or about April 1, 2019, Defendant KeyCorp. filed a motion to dismiss Plaintiffs’
23   Complaint. (Dkt. #10.)
24           3.    On or about April 11, 2019, Plaintiffs filed a Motion for Leave to File First
25   Amended Complaint. (Dkt. #11.)
                                                                                                          MLG




26



     STIPULATION & ORDER – 1                                         MCDOUGALD LAW GROUP P.S.
     /TML/                                                            400 108th Ave. NE, Suite 510
                                                                      Bellevue, Washington 98004
                                                                            (425) 455-2060
1            4.     On or about May 8, 2019, the Court issued its Standing Order, which scheduled

2    several dates, including a June 17, 2019 deadline for filing amended pleadings. (Dkt. #19.)

3            5.     On or about June 17, 2019, the parties filed a Stipulation and proposed Order on

4    Amended Pleadings Deadline, proposing to extend the deadline for filing amended pleadings to

5    August 2, 2019. (Dkt. #22)

6            6.     On or about June 24, 2019, Judge Barbara Rothstein signed the Stipulation and

7    Order, continuing the deadline for filing amended pleadings to August 2, 2019. (Dkt. #25.)

8            7.     As of this Stipulation & Order, Defendant KeyCorp.’s motion to dismiss, (Dkt.
9    #10), and Plaintiffs’ Motion for Leave to File First Amended Complaint, (Dkt. #11), are still
10   pending before the Court.
11           8.     The Parties, however, wish to preserve their ability – if at all – to amend the
12   pleadings in this matter pending the Court’s ruling on KeyCorp.’s motion to dismiss and Plaintiffs’
13   Motion for Leave to File First Amended Complaint.
14           9.     Accordingly, the parties, through their respective counsel, hereby STIPULATE
15   and request that the Court enter an Order as follows:
16            (A)   The Parties’ deadline for filing amended pleadings, as previously set in
17                  the Court’s June 24, 2019 Order (Dkt. #25), is continued until Friday,
18                  September 13, 2019.

19           So Stipulated.

20   Dated this 1st day of August 2019.

21           McDougald Law Group P.S.                        Attorney West Seattle
22           /s/Shannon McDougald                            /s/Eric J Harrison
             /s/Trent Latta                                  Eric J. Harrison
23           Shannon McDougald, Esq.                         5400 California Ave. SW
             Trent Latta, Esq.                               Suite E
24           400 108th Ave. NE, Suite 510                    Seattle, WA 98136
             Bellevue, WA 98004                              Counsel to Plaintiffs
25           Counsel to KeyCorp.
                                                                                                           MLG




26



     STIPULATION & ORDER – 2                                         MCDOUGALD LAW GROUP P.S.
     /TML/                                                            400 108th Ave. NE, Suite 510
                                                                      Bellevue, Washington 98004
                                                                            (425) 455-2060
1            Dorsey & Whitney LLP                          Andrews Lagasse Branch + Bell
2            /s/Shawn Larsen-Bright                        /s/Kelly D Folger
             Shawn Larsen-Bright                           Kelly Drew Folger
3            701 Fifth Avenue, Suite 6100                  601 W. 1st Avenue, Suite 1400
             Seattle, WA 98104                             Spokane, WA 99201
4            Counsel to U.S. Bank National Association     Counsel to Bank of America
5

6                                                 ORDER

7            Based on the foregoing Stipulation of the Parties, the Court hereby issues the following

8    ORDER:
9            (1)    The Parties’ deadline for filing amended pleadings, as previously set in the
10                  Court’s June 24, 2019 Order (Dkt. #25), is continued until Friday,
11                  September 13, 2019.
12           SO ORDERED.
13           Dated this 5th day of August 2019.
14

15

16
                                                         ABarbara Jacobs Rothstein
17                                                        U.S. District Court Judge

18

19

20

21

22

23

24

25
                                                                                                        MLG




26



     STIPULATION & ORDER – 3                                         MCDOUGALD LAW GROUP P.S.
     /TML/                                                            400 108th Ave. NE, Suite 510
                                                                      Bellevue, Washington 98004
                                                                            (425) 455-2060
